Citation Nr: 1506199	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  04-42 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972 and October 1976 to April 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2002 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In May 2007, the Board remanded the case for further development.


FINDING OF FACT

Hypertension was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hypertension.  He contends that he has had hypertension in and since his military service.  In a January 2005 statement, he reported that a service treatment provider diagnosed hypertension during the last two years of his second tour of duty, but that he asked the provider to suppress the diagnosis because, if diagnosed, he would lose his position on the Special Forces team.  Indeed, service personnel records confirm that the Veteran was in the Army Special Forces throughout his second tour of duty.  The Board can find no reason to find the Veteran not credible with respect to his contention that he was told he had hypertension by medical professionals during active duty service.

A September 2002 VA examination and recent private treatment records show that the Veteran has had a diagnosis of hypertension during the pendency of the appeal.

To prevail, the evidence must show that the Veteran's current hypertension was incurred in service.  38 C.F.R. § 3.303.

Hypertension must be shown by diastolic blood pressure predominately above 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Service treatment records show eight separate blood pressure readings, each taken on different days, during the Veteran's second tour of duty:  five of which show diastolic blood pressure above 90mm.  See STRs, July 22, 1985; November 20, 1985; March 3, 1986; February 23, 1990; March 20, 1990.

After resolving any benefit of the doubt in favor of the Veteran under the provisions of 38 U.S.C.A. § 5107(b), the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hypertension commenced during military service.  Accordingly, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


